DETAILED ACTION
This is an allowance of all claims filed on 11/11/2021. Claims 1-20 are pending. Claims 1, 10 and 16 have been amended. After reviewing, Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitation: “indicating a modified track for the primary storage stored in the cache in a mirroring cache list, wherein the mirroring cache list indicates modified tracks in the cache that are in a mirror relationship to mirror data from the primary storage to the secondary storage for the secondary storage;”
Closest prior art Barrel [US 2014/0365725] appears to teach a storage system maintaining track of amount of dirty data, computation of watermark of dirty data, destaging of dirty data to a secondary storage. 
Hauck [US 2003/0158999] appears to teach write-back cache to mirror data with the secondary storage.
SOUNDARARAJAN [US 2013/0086324] appears to teach secondary storage server taking a standby role in a mirror relationship with the primary storage server, replicating storage objects from the primary storage server to storage objects organized on disks of the secondary storage server.
Dell [US 2016/0179672] appears to teach setting a flag in a cache directory for the modified cache line to indicate a cache state of mirrored modified.
However, the prior arts on record do not appear to teach or fairly suggest the recited allowable subject matter. Based on this rationale, claim 1 and its dependent claims 2-9 are allowed.

Independent claim 16 recites same allowable subject matter for a memory system. Based on the same rationale of allowance of Claim 1, Claim 16 and its dependent claims 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132